 PENNSYLVANIA LABOR RELATIONS BOARD323Pennsylvania Labor Relations BoardandGeorge Jun-iorRepublicandPennsylvania Social ServicesUnion,ServiceEmployes InternationalUnion,AFL-CIO. Case AO-160December 5, 1974ORDER DISMISSINGPETITION FORADVISORY OPINIONOn September 3, 1974, the Pennsylvania Labor Rela-tions Board, a departmental agency of the Common-wealth of Pennsylvania under the Department of Laborand Industry, herein called the State Board, filed apetition pursuant to Sections 102.98 and 102.99 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, requesting an advisoryopinion concerning the State Board's jurisdiction overGeorge Junior Republic, herein called the Employer.Thereafter, the Employer filed a response to the StateBoard's petition.Op April 18, 1974, the Pennsylvania Social ServicesUnion,ServiceEmployes ' InternationalUnion,AFL-CIO, herein called the Union, filed with the StateBoard a representation proceeding involving the Em-ployer, docketed to Case No. PERA-R-4938-W.The State Board's petition sets forth the Employer'scontention that it is not subject to the jurisdiction of theState Board becauseit isnot a public employer withinthe meaningof section 301(1) of the Public EmployeRelations Act of the Commonwealth of Pennsylvania,and ithas an income in excessof $1 million, $570,000of which is derived from outside the Commonwealth ofPennsylvania.The Board has duly considered the allegations of thepetition and the Employer's response. The Board's ad-visory opinion proceedings "are designed primarily todeterminequestions of jurisdiction by application ofthe Board's discretionary standards to the `commerce'operations of an employer."`The basic issue pre-sented herein is whether the Employerisan "em-ployer" within the meaning of Section 2(2) of the Actor excluded therefrom as a "political subdivision" (ofthe Commonwealth of Pennsylvania). As this issuedoes not fall within the intendment of the Board's advi-sory opinion rules, we shall dismiss the petitionherein.'Accordingly, it is hereby ordered that, for the rea-sons set forth above, the petition for an advisory opin-ion herein be, and it hereby is, dismissed.IPennsylvaniaLaborRelationsBoard (The Board of Trustees,SetonHillCollege),197 NLRB 627 (1972).2lbid215 NLRB No. 55